UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7251


JAMES NERO,

                 Plaintiff - Appellant,

          v.

STATE OF MARYLAND,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:12-cv-01935-DKC)


Submitted:    November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Nero, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Nero appeals the district court’s dismissal of

his complaint under the Freedom of Information Act for failure

to state a claim upon which relief may be granted.                   Nero sought

compensation from the District of Columbia and Maryland state

courts for their delay in providing him with trial transcripts.

Nero’s complaint fails to state a claim upon which relief can be

granted because the Freedom of Information Act applies only to

federal agencies and does not apply to the courts.                   5 U.S.C.A.

§§ 551(1)(B),    552(a)(1)    (West     2006   &   Supp.   2012).       We   have

reviewed the record and find no reversible error.                Accordingly,

we affirm on the reasoning of the district court.                       Nero v.

Maryland, No. 8:12-cv-01935-DKC (filed July 3, 2012 & entered

July 5, 2012).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument     would    not   aid   the    decisional

process.

                                                                        AFFIRMED




                                      2